Citation Nr: 9926212	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-23 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a gunshot wound to the right leg with compound 
comminuted fracture of the right tibia, muscle loss and 
scars, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran was on active service from January 
1967 to March 1970.

In addition, the Board notes that the veteran was scheduled 
for an appeal hearing at the RO in November 17, 1997, but 
failed to report to the hearing.  Subsequently, a second 
hearing was scheduled for April 13, 1998, but, again, the 
veteran failed to report to the hearing.  In this regard, the 
Board notes that, although the veteran's mailed hearing 
notices were not returned as undeliverable, he failed to 
report to both scheduled hearings, has not showed good cause 
for his failure to report, and has not requested that the 
appeal hearing be rescheduled.  Therefore, the veteran's 
request for an appeal hearing will be considered withdrawn 
and the Board will proceed with its review on the present 
record.  See 38 C.F.R. § 20.702 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's disability, characterized as residuals of a 
gunshot wound to the right leg with compound comminuted 
fracture of the right tibia, muscle loss and scars, is severe 
in degree, but is not productive of an unusual or exceptional 
disability picture due to factors such as frequent 
hospitalizations or marked interference with employment.





CONCLUSION OF LAW

The schedular criteria for a rating, in excess of 30 percent, 
for the residuals of a gunshot wound to the right leg with 
compound comminuted fracture of the right tibia, muscle loss 
and scars have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.56, 4.59, 4.73, 
Diagnostic Code 5311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

Additionally, when evaluating musculoskeletal disabilities, 
such as in the case of the low back disability, the VA may, 
in addition to applying the schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain or weakness is demonstrated, and pain or weakness 
on use is not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

In this case, the veteran's disability is characterized as 
residuals of a gunshot wound to the right leg with compound 
comminuted fracture of the right tibia, muscle loss and 
scars, and is currently evaluated as 30 percent disabling 
under Diagnostic Code 5311, effective June 1, 1971.  At 
present, as the veteran believes his disability is more 
severe than currently evaluated, this claim is before the 
Board for appellate review.

With respect to the evidence of record, the evidence includes 
a December 1970 VA examination report which shows the veteran 
was diagnosed with residuals of a gunshot wound to the right 
leg with compound comminuted fracture of the right tibia and 
soft tissue loss covered with skin graft.  He was deemed to 
be moderately symptomatic with mild loss of function.  
Additionally, medical records from the Humana Health Care 
Plan dated from March 1989 to August 1995 describe the 
treatment the veteran received over time for various health 
problems including, but not limited to, persistent 
tenosynovitis vs. deQuervain's syndrome in May 1989.

Furthermore, various January 1997 VA examination reports, 
including examinations of the bones, joints, and scars, show 
the veteran had an old healed fracture of the distal tibia 
with cortical thickening and mild deformity of this segment 
of the tibial shaft, which caused malalignment of the knee 
and knee joints, and thus, chronic leg, ankle, and knee pain 
upon weight bearing or lifting heavy objects for prolonged 
periods of time.  He also had a 12 centimeter (cm) long scar 
along the anterior tibial crest, a 20 cm by 1 cm scar on the 
lateral leg over the fibula which was slightly depressed, and 
a 25 cm by 6 cm scar along the posterior leg over the calf 
which was depressed and adherent to the underlying muscle and 
had shiny skin.  There was some limitation of extremes of 
plantar flexion, which caused pain, due to the tethering of 
the anterior muscle compartment by the anterior leg scar; 
however, this only had a minimal functional effect on the 
veteran.

Lastly, an August 1998 VA examination report shows the 
veteran reported he was not employed at that time and was 
last employed in 1995 for a period of 12 years, but was fired 
due to drug abuse.  He also reported that when he was 
employed he lost time at work occasionally because of his leg 
pain.  Upon examination, he had normal ranges of motion for 
all joints, except for the right ankle joint.  He had 
decreased plantar flexion and hyperextension due to the skin 
grafting adherence to the muscle group of the posterior calf, 
which only caused a minimal functional effect on the veteran.  
He was able to walk on his forefoot, walked with a very 
slight limp, and was not able to heel walk on the right heel.     

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to muscle injuries has been changed.  See 
61 Fed. Reg. 30235 (June 3, 1997), effective July 3, 1997, 
(codified at 38 C.F.R. § 4.73).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
after reviewing the regulations in effect at the time of the 
veteran's claim and the changes effective July 3, 1997, the 
Board finds that the July 3, 1997 amendments did not 
substantially change the criteria pertinent to the veteran's 
disability, but rather added current medical terminology and 
unambiguous criteria.  As such, the Board finds there is no 
need to remand the veteran's claim to the RO for further 
consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include three muscle groups for the foot and leg (Diagnostic 
Codes 5310 through 5312).  See 38 C.F.R. § 4.55(b) (1998).  
For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25. See 38 C.F.R. § 
4.55(f) (1998).  As well, a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injury affects entirely different 
functions.  38 C.F.R. § 4.55(a) (1998).

Pursuant to Diagnostic Code 5311, Muscle Group XI includes 
functions such as propulsion, plantar flexion of foot; 
stabilization of arch; flexion of toes; and flexion of knee.  
This muscle group includes posterior and lateral crural 
muscles and muscles of calf, including Triceps surae ( 
gastrocnemius and soleus), tibialis posterior, peroneus 
longus, peroneus brevis, flexor hallucis longus, flexor 
digitorum longus, popliteus, and plantaris.  With respect to 
the criteria established, a 30 percent rating, which is the 
maximum rating allowed, is warranted for a severe injury, 
which is characterized by a through and through or deep 
penetrating wound, shattering bone fracture, open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, with intermuscular binding and 
scarring.  The objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
group; palpation should show loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; muscles 
should swell and harden abnormally in contraction; and muscle 
strength, endurance, or coordinated movements should indicate 
severe impairment of function when compared with the sound 
side.  38 C.F.R. § 4.56(d)(4) (1998).

In this case, the Board notes that the veteran has been 
awarded the maximum rating allowed under Diagnostic Code 
5311.  As well, in this case, other alternative and 
applicable rating criteria includes/involves peripheral nerve 
paralysis affecting similar functions already considered by 
the muscle injury rating applied, and thus, cannot be 
combined with the applied muscle injury rating, as per 
38 C.F.R. § 4.55(a).  As such, the Board will consider the 
last feasible alternative which is consideration of an 
extraschedular evaluation.

In considering the application of 38 C.F.R. § 
3.321(b)(1)(1998), the Board finds that the record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.  The Board also finds that the veteran's 
disability, characterized as residuals of a gunshot wound to 
the right leg with compound comminuted fracture of the right 
tibia, muscle loss and scars, is severe in degree, but he has 
not shown that his disability has caused him marked 
interference with employment, or the need for frequent 
periods of hospitalization.  As well, he has not submitted 
evidence showing that he is unemployable due to this 
disability or that he has lost substantial time from work due 
to his disability.  Although he has reported that the gunshot 
wound is a nuisance on a regular basis, this level of 
impairment does not rise to the level contemplated for an 
extra-schedular rating.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for an 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, the Board concludes that a disability rating 
higher than 30 percent for residuals of a gunshot wound to 
the right leg with compound comminuted fracture of the right 
tibia, muscle loss and scars is not warranted on either a 
schedular or extra-schedular basis.


ORDER

An evaluation in excess of 30 percent for residuals of a 
gunshot wound to the right leg with compound comminuted 
fracture of the right tibia, muscle loss and scars is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

